DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s preliminary amendment filed on January 13, 2021.  Claims 66-92 are pending and examined below.  Claims 1-65 were canceled.  Claims 66-92 have been added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 66-67,70-73, 76, 78-84 and 86-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemelson et al., US 2002/0008637 A1.
As to claim 66, Lemelson teaches an Intelligent Road Infrastructure System (IRIS) for providing vehicle operations and control to a connected automated vehicle highway (CAVH) system, said IRIS configured to transmit vehicle control instructions to a vehicle (¶ 81-82, 84 and Fig. 1; e.g. traffic control system at an intersection as shown in Fig. 1).
As to claim 67, Lemelson teaches wherein said IRIS is further configured to transmit detailed information to said vehicle (¶ 36-37, 82 and Fig. 1).
As to claim 70, Lemelson teaches a traffic control unit (TCU) and traffic control center (TCC) network (TCU/TCC network) comprising a traffic control unit and a traffic control center; and/or a traffic operation center (TOC) (¶ 82 and Fig. 1; e.g. traffic light 6, intelligent controller 5, central controller 10).
As to claim 71, Lemelson teaches wherein said vehicle comprises an onboard unit (OBU) and said vehicle control instructions are transmitted to said OBU (¶ 36, 82, 87 and Figs. 1, 6).
As to claim 72, Lemelson teaches wherein said IRIS comprises a roadside unit (RSU) and said RSU is configured to transmit said control instructions to said vehicle (¶ 36, 82, 87, 88 and Figs. 1, 6-7; e.g. central control unit 10).
As to claim 73, Lemelson teaches wherein said RSU is configured to provide real-time environment sensing (¶ 6, 28, 49, 81-82 and Fig. 1).
As to claim 76, Lemelson teaches wherein said vehicle control instructions comprises instructions for vehicle speed, vehicle direction, vehicle acceleration, vehicle deceleration, vehicle turning, and/or vehicle braking (¶ 44, 84-85, 87 and Figs. 3-4, 6).
As to claim 78, Lemelson teaches wherein said IRIS comprises an RSU network comprising a plurality of RSUs (Figs. 1-2).
As to claim 79, Lemelson teaches wherein said vehicle control instructions are customized and time-sensitive control instructions providing specific control of said vehicle (¶ 48-49, 58, 87-88).
As to claim 80, Lemelson teaches wherein said IRIS is configured to transmit instantaneous vehicle control instructions to said vehicle provide real-time control of said vehicle by said IRIS (¶ 48-49, 58, 81-82, 87-88 and Figs. 1, 5-6).
As to claim 81, Lemelson teaches wherein said IRIS is configured to manage: sensing functions; transportation behavior prediction and management functions; planning and decision making functions; and/or vehicle control functions (¶ 29, 43, 63, 81-82, 86 and Fig. 1).
As to claim 82, Lemelson teaches wherein said IRIS is configured to provide real-time vehicle environment sensing and/or traffic behavior prediction (¶ 29, 43, 49, 81-82, 86-87 and Fig. 1).
As to claim 83, Lemelson teaches wherein said TCU/TCC network and/or TOC is/are configured to: predict and manage transportation behavior; perform planning and decision making; and/or collect and/or process transportation information (¶ 29, 43, 49, 81-82, 86-87 and Fig. 1).
As to claim 84, Lemelson teaches wherein said OBU is configured to transmit vehicle data to an RSU; and/or exchange vehicle data with other OBUs (¶ 36, 82, 87-88 and Figs. 1, 6-7).
As to claim 86, Lemelson teaches wherein said vehicle comprises a vehicle control module configured to execute vehicle control instructions received from said IRIS (¶ 87 and Fig. 6).
As to claim 87, Lemelson teaches managing vehicles and providing information to vehicles at: a microscopic level for individual vehicle (¶ 48, 85); a mesoscopic level for road corridors and road segments (¶ 29, 63); and/or a macroscopic level for a road network (¶ 29).
As to claim 88, Lemelson teaches configured to: control vehicle spacing and/or speed; predict and/or detect accidents; control lane separation and spacing and lane changing; adjust vehicle speed and direction; manage CAVH system boundary by verifying vehicle permissions of vehicles requesting to enter the CAVH system and/or providing control instructions to vehicles exiting the CAVH system; control platoons and/or manage fleets; provide system failure safety measures; and/or prioritize control objectives of the CAVH system (¶ 29, 44, 48, 53, 85).
As to claim 89, Lemelson teaches comprising: a sensing module configured to detect the environment; a communication module configured to communicate with vehicles, TCUs, and/or a cloud component; a data processing module configured to process data from a sensing module and/or a communication module; an interface module configured to communicate data between a data processing module and a communication module; and/or an adaptive power supply module configured to adjust power delivery according to conditions of a local power grid (¶ 81-83, 86, 115).
As to claim 90, Lemelson teaches said TCC is configured to optimize traffic operations, providing data processing and archiving functionality, and/or provide human operations interfaces; and/or said TCU is configured to provide auto real-time vehicle control and data processing (¶ 47, 53, 82, 87-90 and Fig. 7).
As to claim 91, Lemelson teaches configured to manage traffic on: freeways; high-occupancy/toll (HOT) lanes; dynamic shoulder lanes; express lanes; and/or urban arterials (¶ 84-85, 117).
Claim 92 is rejected based on the same rationale as used for claim 66 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68-69, 74-75, 77 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson et al., US 2002/0008637 A1 in view of Jiang et al., US 2019/0064823 A1.
As to claims 68-69, Lemelson teaches transmitting vehicle control instructions to a vehicle as discussed in claim 66 above.  Lemelson does not specifically teach the vehicle is an autonomous vehicle, or the vehicle is a connected and autonomous vehicle.  However, these features are taught by Jiang as transmitting vehicle control instructions to an autonomous vehicle (¶ 14, 30 and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the vehicle in Lemelson’s teaching to be an autonomous vehicle as taught by Jiang for providing better control the highway and vehicle operations.
As to claim 74, Lemelson teaches transmitting vehicle control instructions to a vehicle as discussed in claim 66 above.  Lemelson does not specifically teach the vehicle control instructions are executed by said vehicle to perform driving tasks.  However, these features are taught by Jiang as transmitting vehicle control instructions to an autonomous vehicle for executing the instructions for driving tasks (¶ 16, 30 and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the vehicle control instructions in Lemelson’s teaching to be performed as taught by Jiang for providing better control the vehicle.
As to claim 75, Lemelson teaches transmitting vehicle control instructions to a vehicle as discussed in claim 66 above.  Lemelson does not specifically teach the vehicle control instructions comprise instructions for longitudinal control of said vehicle and/or instructions for latitudinal control of the vehicle.  However, Jiang teaches this matter (¶ 16, 39, 56 and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the vehicle control instructions in Lemelson’s teaching to include instructions for longitudinal and/or latitudinal control as taught by Jiang for providing better operation of the vehicle.
As to claim 77, Lemelson does not specifically teach the vehicle comprises a vehicle control module that controls the vehicle according to the vehicle control instructions.  However, Jiang teaches this matter (¶ 16 and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the vehicle in Lemelson’s teaching to include a vehicle control module as taught by Jiang for providing better operation of the vehicle.
As claim 85, Lemelson does not specifically teach the vehicle data comprises data from vehicle sensors monitoring vehicle status, vehicle sensors monitoring the vehicle environment, and/or vehicle sensors monitoring status of a human driver or passenger.  However, Jiang teaches this matter (¶ 23, 28 and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the vehicle data in Lemelson’s teaching to include features as taught by Jiang for providing better operation of the vehicle.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	September 22, 2022